UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-6117


STEVEN LESTER,

                 Plaintiff - Appellant,

          v.

KAREN C. RATTIGAN, Assistant Attorney General,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:12-cv-03410-TMC)


Submitted:   May 30, 2013                   Decided:   June 5, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Steven Lester, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Steven    Lester     appeals        the    district     court’s      order

accepting      the     recommendation        of    the    magistrate       judge      and

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).            We have reviewed the record and find

that   this    appeal    is     frivolous.        Accordingly,      we   dismiss      the

appeal for the reasons stated by the district court.                           Lester v.

Rattigan, No. 6:12-cv-03410-TMC (D.S.C. filed Jan. 11, 2013 &

entered Jan. 14, 2013).            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before     this    court   and      argument    would      not    aid   the

decisional process.



                                                                               DISMISSED




                                         2